Exhibit 99.1 SENOMYX ANNOUNCES FIRST QUARTER 2 SAN DIEGO, CA – April 30, 2015 – Senomyx , Inc. (NASDAQ: SNMX), a leading company using proprietary taste science technologies to discover, develop, and commercialize novel flavor ingredients for the food, beverage, and ingredient supply industries, today reported financial results for the first quarter 2015. “Senomyx has started the year with our commercialization goals on-track,” stated John Poyhonen, President and Chief Executive Officer of the Company. “Since our last quarterly earnings report, our partners PepsiCo and Firmenich have continued to execute their plans in support of their commercialization of our new flavor ingredient, Sweetmyx ® S617. Based on recent feedback from these partners Senomyx continues to expect that the first commercial sale of a product containing Sweetmyx S617 will occur mid-year 2015, although the specific timing remains outside of our control. We also continue to expect our commercial revenue growth in 2015 and beyond will be driven primarily by Sweetmyx S617 commercialization and the ramp-up of our direct sales revenues,” Poyhonen concluded. “Senomyx’s direct sales team is now marketing five Complimyx ® brand flavor offerings to leading flavor houses,” stated Sharon Wicker, Senior Vice President and Chief Commercial Development Officer. “Since our last quarterly update, three new flavor companies have reported ’wins’ using our flavor ingredients with their consumer products clients, increasing the total to six. A ’win’ occurs when a flavor company is awarded new business by a consumer products company, which in our case is a flavor system that incorporates a Complimyx flavor ingredient. In addition, Senomyx achieved repeat sales and other flavor companies have placed initial orders. Importantly, nearly 30 flavor houses have presented sample flavor solutions that include Senomyx’s Sweetmyx , Savorymyx
